
	
		II
		110th CONGRESS
		1st Session
		S. 1978
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to award grants to implement a co-teaching model for educating students
		  with disabilities. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Co-Teaching Educator Professional
			 Development Act of 2007.
		2.Co-teaching
			 educator professional developmentSection 2151 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6651 et seq.) is amended by adding at the end
			 the following:
			
				(g)Co-teaching
				educator professional development
					(1)PurposesThe
				purposes of this subsection are to ensure that—
						(A)students with
				disabilities are educated with their peers in the least restrictive
				environment;
						(B)students with
				disabilities have access, with appropriate supports and services, to the same
				academic content as other students;
						(C)the requirements
				of section 1119(a) and section 612(a)(14)(C) of the Individuals with
				Disabilities Education Act are met; and
						(D)general education
				teachers, special education teachers, principals, and administrators who
				implement a co-teaching model for instructing students with disabilities are
				provided with the necessary and effective professional development and support
				to enhance their pedagogical, collaborative, planning, and interpersonal skills
				and increase the achievement of such students.
						(2)DefinitionsIn
				this subsection:
						(A)Eligible
				entityThe term eligible entity means—
							(i)one or more local
				educational agencies; or
							(ii)one or more
				local educational agencies in collaboration with an institution of higher
				education, a teacher organization, or a State educational agency.
							(B)Co-teachingThe
				term co-teaching means an instructional delivery option, offered
				either full-time or part-time, based on a collaborative professional
				relationship between a teacher with expertise in delivering instruction to
				students with disabilities and a teacher with expertise in a specific core
				content area or a team of such teachers, such as a grade level team or a middle
				school team, for the purpose of jointly delivering substantive instruction to a
				diverse, blended group of students in a single general education classroom and
				ensuring that students with disabilities receive the special instruction,
				supports, and services to which they are entitled while ensuring that they can
				access a rigorous general curriculum in the least restrictive
				environment.
						(3)Program
				authorized
						(A)In
				generalThe Secretary shall award, on a competitive basis, grants
				to eligible entities to enable such entities to provide professional
				development opportunities and high-quality support for general education
				teachers and special education teachers, principals, and administrators that
				implement a co-teaching model. Such professional development opportunities and
				support shall assist teachers, principals, and administrators in—
							(i)clearly defining
				classroom, teaching, and decision-making roles and responsibilities, shared
				instructional and educational goals and expectations, and shared accountability
				for student outcomes;
							(ii)utilizing
				research-based co-teaching strategies and approaches for differentiated
				instruction, including accommodations, modifications, and positive behavioral
				supports to facilitate learning and address diverse learning and student
				needs;
							(iii)improving the
				participation and engagement of all students in classes that use co-teaching
				while meeting the individualized needs of students with disabilities;
							(iv)improving
				collaboration skills for fostering a constructive professional co-teaching
				partnership, including development of effective communication, problem-solving,
				and conflict resolution skills;
							(v)enhancing time,
				resource, and classroom management skills;
							(vi)effectively
				scheduling and lesson planning for co-teaching instruction, including common
				planning time for such purpose;
							(vii)effectively
				involving parents and families of students with disabilities in co-teaching
				program development, implementation, and evaluation;
							(viii)jointly
				developing and planning a student’s IEP and overall classroom curriculum for
				co-teaching instruction;
							(ix)implementing
				strategies in a class that uses co-teaching for improving student learning
				gains on required State assessments, including alternate assessments;
							(x)providing
				constructive feedback and coaching on a regular basis to improve instructional
				and classroom practices; and
							(xi)developing clear
				and tailored instructional strategies, plans, procedures, practices, and
				assessment tools for remediation or developmental specialized instruction
				designed to meet, in a class that uses co-teaching, the goals and objectives in
				a student’s IEP.
							(4)ApplicationAn
				eligible entity that desires a grant under this subsection shall submit to the
				Secretary an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.
					(5)EvaluationEach
				program receiving a grant under this subsection shall report on the
				effectiveness of the professional development being provided based on not less
				than the following criteria:
						(A)Student academic
				learning gains.
						(B)Teacher
				retention.
						(C)Meeting IEP goals
				and objectives.
						(D)The increase in
				the amount of time spent by students with disabilities on general education
				curriculum in a general education setting.
						(E)Student
				behavior.
						(F)Evaluation of
				school professionals.
						(G)Parent, family,
				and community involvement.
						(H)The support and
				commitment of principals and administrators.
						(I)Teacher
				satisfaction.
						.
		
